Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections-Improper Multiple Dependent Claims 
Claims 7-13 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only and/or cannot depend from other multiple dependent claims. See MPEP § 608.01(n).  Accordingly, multiple dependent claims 7-8 and claims dependent thereof claim 9-13 the claim.
Claims 7-13 have not been further treated on the merits, thus withdrawn from consideration.
Restriction/Election of Species
The Election filed 5/10/2022 in response to the Office Action of 3/18/2022  is acknowledged and has been entered.  Applicant's election with traverse of Group I, claims 1-13 is acknowledged.  
Claims 14-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 
Applicant’s election without traverse of the following species is acknowledged: Species (a/b): LAG-3IG fusion protein aka IMP321; Species c1 determining binding activity.  
As Claims 7-13 have not been further treated on the merits as Improper Multiple Dependent Claims, see above, they are withdrawn and further consideration will be given consideration in view of elected species based on Applicant amending the claims to comply with proper dependent claims. upon new claim amendments 
Elected species (a)-(c) now read on claims 1-6.  As the requirement for restriction is deemed proper, it is maintained and hereby made FINAL. 
Claims 1-6 are currently under consideration in view of the elected species. Claims 1-24 are pending. Claims 7-24 are withdrawn. 
Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code see page 11, third paragraph.  Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4 and 6  the phrase " preferably " renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2 are rejected are rejected under 35 U.S.C. 102(a)(1)) or 102(a)(2) as being anticipated by Liang et al (WO2016028672, IDS Reference).
Claims of this invention are drawn to a method for determining MHC class II binding activity of a preparation comprising lymphocyte activation gene-3 (LAG-3) i.e. LAG3-huFC (elected species), wherein the method comprises 
determining binding of the LAG-3 protein, fragment, derivative, or analogue to MHC class II molecules using bio-layer interferometry (BLI).

Liang et al discloses a method for determining a degree of binding between a LAG-3 protein and an MHC Class II molecule  in order to confirm the inhibitory effect of anti-human LAG-3 on the binding of LAG-3 and MHC class II molecules, wherein a degree of inhibition of an antibody binding can be measured by a BLI method (See p.26, line 22 - p.27, line 28; p. 182-183, Example 5; p.191-192, Example 11).  As the method of Liang et al measures the inhibition of MHC class II binding activity of a preparation comprising lymphocyte activation gene-3 (LAG-3) protein as for example human LAG3-huFC (elected species) in the presence of competing antibodies that can block in various degrees the binding activity of LAG-3 to the  MHC class II molecules, Liang et al necessarily determines some degree of MHC class II binding activity to MHC Class II.   
Liang et al.  teach MHC Class II molecules are expressed in cells lines, as for example Daudi cells (page 47 lines 21,25; examples 5, 11)  (instant claim 2). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over  Liang et al.  
Claim interpretation.  In one interpretation of claim 1, the method comprises determining binding of the LAG3-huFC (elected species), MHC class II molecules using bio-layer interferometry (BLI) in the absence of competing agents.
Liang et al.  is relied upon a in the 102 rejection above.
While Liang et al.  is silent regarding determining binding of the LAG-3 protein, fragment, derivative, or analogue to MHC class II molecules using bio-layer interferometry (BLI) in the absence of competing agents, it would have been prima facie obvious, before the effective filing of the claimed invention, to determine such binding as the  bio-layer interferometry (BLI) measures protein-protein interaction and the binding interaction between LAG 3 and its major ligand , class II MHC has clinical importance as taught in Liang et al. (page 1 4th paragraph).   One would be motivated to do so to confirm the LAG-3 protein, fragment, derivative, or analogue is bioactive, thus capable to bind  to MHC class II molecules prior to screening for competing anti-Lag-3 antibodies to select antibodies that effectively block LAG-3/MCH class II binding as such antibodies are useful for treatment of various cancers to increase efficacy for treatment (Liang et al, page 14, lines 19-23).   
Regarding claim 3, as the BLI assay involves the immersion of the probe into a solution comprising a ligand, one person of ordinary skill would have envisioned immersing the probe immobilized to lag-3 reagent of Liang et al. into a solution comprising Daudi cells expressing MHC Class II molecules  to predictably determine the binding of LAG-3 to MHC Class II molecules.  
Regarding claim 4, while Liang et al.  is silent regarding specific densities of cells expressing MHC Class II molecules in BLI assays, Liang et al.  teach suitable densities in plate binding assays are for example 0.5 x106 dells /sample.  However, it would have been prima facie obvious, before the effective filing of the claimed invention, to determine an optimum cell density for the binding of a preparation comprising lymphocyte activation gene-3 (LAG-3) as taught in Liang et al.  to cells expressing MHC Class II, since the amount of MHC Class II is a variable in the binding assay and 
it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable Liang et al.  in view of Sultana et al. (2015, IDS reference).
Liang et al is relied upon as in the 102/103 rejections above.
Liang et al is silent regarding the regent layer being pretreated with a blocking reagent as claimed. 
Sultana et al. teach throughout the publication, biolayer interferometry (BLI) is a simple optical dip and read system for measuring interactions between proteins for example, including binding affinities and rates of association/dissociation (first page, first paragraph).  .Sultana et al. teach optimizing nonspecific binding on the probe bio sensor with various BSA concentrations (19.25.11) 
It would have been prima facie obvious, before the effective filing of the claimed invention, to select a blocking agent as BSA as taught in Sultana et al. for pre-treating the reagent layer of the BLI probe of  Liang et al.  One would be motivated to do so to minimize the non-specific binding of MHC class II expressing cells to the reagent layer to increase the specificity of the assay.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al (US2010/0238453) in view of Liang et al.  
Tan et al teach throughout the patent and especially in Abstract, a method for detecting the presence or amount or rate of binding of an analyte based on fiber optic interferometry [0003]-[0011]fig1. . The method can be used in detecting protein-protein interactions,  comprising immobilizing a protein on the fiberoptic tip and identifying binding partners [0089] and/or kinetics of complex formation [0091]-[0092] at different concentrations (Fig.8).
While Tan et al disclose determining the binding activity/rate of various binding pairs of protein analytes i.e. antibody-antigens, ssDNA to oligonucleotides in solution (examples, Figures), Tan et al is silent regarding immobilizing a preparation comprising lymphocyte activation gene-3 (LAG-3) onto the regent layer of the BLI probe to determine binding to MHC class II expressing cells in solution.  
Liang et al.  teach the interaction between LAG-3 and MHC class II is known and plays a role in modulating dendritic cell function (first page lines 19-20) .  Liang et al.  is relied upon as in the 103 rejection above. 
It would have been prima facie obvious, before the effective filing of the claimed invention, to have motivated Tan et al.  to determine binding of the LAG-3 protein, as for example human LAG3-huFC taught in  Liang et al. (examples 5,11) to MHC class II molecules as Liang et al. teach the interaction between LAG-3 and MHC class II is known and plays a role in modulating dendritic cell function, wherein using bio-layer interferometry (BLI) is a suitable binding assay (See p.26, line 22 - p.27).   It would have also been prima facie obvious, before the effective filing of the claimed invention, to immobilize the Lag-3 protein to the BLI probe as taught in Liang et al. (page 26 lines 25-29)  and further immerse the probe in a solution comprising MHC class II molecules expressed in cells to determine binding/rate  between LAG-3 and MHC class II because bio-layer interferometry method of Tan et al allows for monitoring real time analyte binding reactions in small sample volumes without the use of labels (Tan et al [0048]).  
Regarding claim 4,  it would have been prima facie obvious, before the effective filing of the claimed invention, to determine an optimum cell density for the binding of a preparation comprising lymphocyte activation gene-3 (LAG-3) as taught in Liang et al.  to cells expressing MHC Class II, since the amount of MHC Class II is a variable in the binding assay and Tan et al teach binding kinetics are influenced by the binding partner in solution (Fig.8). it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al and  Liang et al.  in view of Sultana et al.
Tan et al and  Liang et al. are relied upon as in the 103 rejection above and are silent regarding the reagent layer has been pretreated with a a blocking reagent i.e. BSA.
Sultana et al. is relied upon as in the 103 rejection above.
It would have been prima facie obvious, before the effective filing of the claimed invention, to select a blocking agent as BSA as taught in Sultana et al. for pre-treating the reagent layer of the BLI probe of  Liang et al. and Tan et al.   One would be motivated to do so to minimize the non-specific binding of MHC class II expressing cells to the reagent layer to increase the specificity of the assay.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6  are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon)  without significantly more. The claim(s) recite(s) a law of nature and an abstract idea. These judicial exceptions are not integrated into a practical application  see analysis under  Step 2A Prong 2, below. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, see analysis under Step 2B, below.
Analysis of subject-matter eligibility under 35 U.S.C. § 101 requires consideration of three issues: 
Step 1: Is the claim directed to a statutory category?  Yes, the claim is directed to a process.
Step 2 A is a 2-prong inquiry that determines in Prong 1 whether a claim recites a judicial exception and if so, then determines in Prong 2 if the recited judicial exception is integrated into a practical application of that exception.  Together, these prongs determine whether a claim is directed to a judicial exception MPEP 2106.04
Step 2A, Prong 1: the claim recites law of nature and an abstract idea. 
Specifically, the claim recites the naturally occurring correlation between LAG-3 protein binding MHC in the human body, see for example Andrews et al. ( Immunol Rev. 2017 Mar; 276(1): 80–96. ,see Fig 1 as shown below).

    PNG
    media_image1.png
    841
    829
    media_image1.png
    Greyscale

Such concepts as assessing a natural condition i.e. determining binding, by performing clinical tests and thinking about the results have been characterized by the courts as abstract ideas (July 2015 Update, Quick Reference Sheet; see also Univ. of Utah Research Found. v. Ambry Genetics Corp., 774 F.3d 755, 113 U.S.P.Q.2d 1241 (Fed. Cir. 2014) and In re Grams, 888 F.2d 835, 12 U.S.P.Q.2d 1824 (Fed. Cir. 1989)). See MPEP2106.04(a)(2).     
Here, applicant's method steps are not  tied to a particular machine and does not perform a transformation.  
Step 2A Prong 2: does the claim recite additional elements that integrate the exception into a practical application of the exception? NO.  The claims as a whole are not integrated into a practical application. 
This judicial exception is not integrated into a practical application because steps corresponding to mental activity, which could be performed in a practitioner’s head, are insufficient to constitute a practical application. In this case, determining the presence of the binding activity without more, is a judicial exception and not a practical application thereof. There are no subsequent steps recited that would be performed depending on the results of the assay.  The step of using bio-layer interferometry to determine binding amounts to data gathering that is needed in order to apply the judicial exceptions.  MPEP 2106.05
Based on the 2-prong inquiry analysis under Step 2A , claims are directed to a law of nature and an abstract idea. 
ELIGIBILITY STEP 2B: WHETHER THE ADDITIONAL ELEMENTS CONTRIBUTE AN "INVENTIVE CONCEPT"
Step 2B 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because:
In addition to the judicial exceptions, the claims also recite step of using BLI is  well understood purely conventional taken by others as cited above.   Further the instant specification indicates assays are well known to detect binding.  (instant specification pages 3-5). Pretreating a BLI tip with a blocking agent to reduce non-specific binding is well understood purely conventional taken by others as cited above.   
Such additional steps/ elements are also insufficient to render the claims patent-eligible because simply appending well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, has been held not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception.  
Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMENCITA BELEI whose telephone number is (571)272-2798. The examiner can normally be reached Monday, Thursday-Friday 9AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARMENCITA M BELEI/Primary Examiner, Art Unit 1641